Exhibit 10.2

 

EAGLE BANCORP, INC.

 

SUBORDINATED NOTE

 

Certificate No.

 

 

$         

 

August 28, 2008

Initial Principal Amount

 

 

 

THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT OF ANY BANK OR OTHER INSURED
DEPOSITARY INSTITUTION, AND IT IS NOT INSURED BY THE UNITED STATES OR ANY AGENCY
OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION.

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (C) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY SUCH
CERTIFICATES AND OTHER INFORMATION AS MAY BE REASONABLY REQUIRED TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

THIS NOTE IS INELIGIBLE AS COLLATERAL FOR ANY LOAN OR OTHER EXTENSION OF CREDIT
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

FOR VALUE RECEIVED, Eagle Bancorp, Inc., a Maryland corporation (the “Company”
which term includes any successor to the Company), for value received promises
to pay to                                          or registered assigns, the
initial principal sum of                                     dollars and no
cents ($                          .00), or such lesser amount as shall result
from the cancellation of all or a portion of this Note at the Closing (as
hereinafter defined), or partial redemption of this Note, as shall be set forth
on a duly executed Schedule A hereto, on September 30, 2014, and to pay interest
on said outstanding principal sum from August 28, 2008, or from the most recent
Interest Payment Date (as defined below) to which interest has been paid or duly
provided for, monthly in arrears on the 1st  day of each month, or if such day
is not a Business Day (as hereinafter defined), then the next succeeding
Business Day (each such date, an “Interest Payment Date”) (it being understood
that interest accrues for any such non-Business Day), commencing on the Interest
Payment Date in October 2008, at a fixed annual rate equal to 10.0% (the
“Interest Rate”) applied to the principal amount hereof, until the principal
hereof is paid or duly provided for or made available for payment, and on any
overdue principal and (without duplication and to the extent that payment of
such interest is enforceable under applicable law) on any overdue installment of
interest at the Interest Rate, compounded quarterly, from the dates such amounts
are due until they are paid or made available for payment.  The amount of
interest payable for any period will be computed on the basis of the actual
number of days

 

1

--------------------------------------------------------------------------------


 

in the Interest Payment Period concerned divided by 360.  The interest
installment so payable, and punctually paid or duly provided for, on any
Interest Payment Date will be paid to the person in whose name this Note is
registered at the close of business on the regular record date for such interest
installment (the “Holder”), which shall be fifteen days prior to the day on
which the relevant Interest Payment Date occurs.  Any such interest installment
not so punctually paid or duly provided for shall forthwith cease to be payable
to the Holder on such regular record date and may be paid to the person in whose
name this Note is registered at the close of business on a special record date.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in New York City or Bethesda, Maryland  are permitted
or required by any applicable law or executive order to close.

 

The principal of and interest on this Note shall be payable in any coin or
currency of the United States of America that at the time of payment is legal
tender for payment of public and private debts, by check mailed to the
registered holder at such address as shall appear in the Note register
maintained by the Company, or by wire transfer to an account appropriately
designated by the holder hereof.

 

The indebtedness evidenced by this Note is subordinate and junior in right of
payment to the prior payment in full of all claims of (i) general creditors of
the Company, (ii) holders of all secured indebtedness of the Company, and
(iii) holders of other claims which do not by their terms expressly state that
they are pari passu or junior in right of payment to this Note, whether now
existing or hereafter incurred, except that this Note shall rank senior in right
of payment to any qualifying trust preferred securities and related subordinated
debt and guarantees hereafter issued by the Company or any subsidiary trust, and
this Note is issued subject to the foregoing. Each holder of this Note, by
accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Company on his or her behalf to take such action
as may be necessary or appropriate to acknowledge or effectuate the
subordination so provided and (c) appoints the Company his or her
attorney-in-fact for any and all such purposes. Each holder hereof, by his or
her acceptance hereof, hereby waives all notice of the acceptance of the
subordination provisions contained herein by each holder of claims or
indebtedness to which this Note is subordinate, whether now outstanding or
hereafter incurred, and waives reliance by each such holder upon said
provisions.  Payments of interest and principal on the Notes is senior to the
payment of dividends or amounts paid in liquidation on any class of capital
stock of the Company.

 

This Note is part of, and ranks pari passu and equal in right of payment with
other Notes constituting a part of, the issuance of up to $12.15 million of
Subordinated Notes authorized by the Board of Directors of the Company on
August 18, 2008 (collectively, the “Notes”).

 

The Company shall have the right to redeem the Notes, in whole or in part, but
in all cases in a principal amount with integral multiples of $1,000.00, on any
Interest Payment Date at a redemption price of 100% of the principal amount of
the Note to be redeemed on such date, plus interest accrued and unpaid to the
date of redemption. Any such redemption shall be subject to receipt of the prior
approval of the Federal Reserve Bank of Richmond, or other appropriate
regulatory authority, to the extent required.

 

If all, or less than all, of the Notes are to be redeemed, the Company will give
the Holders notice not less than 30 nor more than 45 days prior to the
redemption date as to the aggregate principal amount of Notes to be redeemed. 
The Company shall select, in such manner as in its sole discretion it shall deem
appropriate and fair, the Notes or portions thereof (in integral multiples of
$1,000.00) to be redeemed.

 

The Notes shall be eligible to be used, in whole or in part, in payment of all
or any part of the subscription price of shares of any class of capital stock
which may be offered by the Company on the basis of one dollar of principal
amount of Notes for one dollar of subscription price.  To the extent that the
subscription of a Holder using Notes as payment of all or a portion of the
subscription price of such Holder’s subscription is accepted by the Company,
then that portion of the principal amount of the Note used in payment of the
accepted portion of the subscription shall be deemed to be redeemed and
cancelled as of the closing date on such subscription (the “Closing”).  Any
portion of the Note which is not used in payment of the subscription price, and
any portion of the Notes which is used to pay the subscription price for shares
for which the subscription shall have been rejected, shall continue to be
outstanding Notes.  Interest through the Closing on the portion of the principal
amount of the Notes which is deemed to be redeemed and cancelled as of the
Closing shall be paid on the next Interest Payment Date following such Closing.
Not in limitation of anything to the contrary contained herein, no Holder shall
have any right to participate in any offering by the Company solely as a result
of being a Holder of this Note.

 

2

--------------------------------------------------------------------------------


 

In case an Acceleration Event of Default, as hereafter defined, shall have
occurred and be continuing, upon demand of the holders of a majority of the
aggregate principal amount of the outstanding Notes, the principal of all of the
Notes shall become due and payable, subject to the receipt of any and all
required regulatory approvals.  For purposes hereof, an “Acceleration Event of
Default” means:

 

(a)                                  a court of competent jurisdiction shall
enter a decree or order for relief in respect of the Company in an involuntary
case under any applicable bankruptcy, insolvency, reorganization or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Company
or for any substantial part of its property, or ordering the winding-up or
liquidation of its affairs and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days; or

 

(b)                                 the Company shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or shall make any general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due; or

 

(c)                                  a court or administrative or governmental
agency or body shall enter a decree or order for the appointment of a receiver
of a Major Bank Subsidiary (as hereafter defined) or all or substantially all of
its property in any liquidation, insolvency or similar proceeding with respect
to such Major Bank Subsidiary or all or substantially all of its property; or

 

(d)                                 a Major Bank Subsidiary shall consent to the
appointment of a receiver for it or all or substantially all of its property in
any liquidation, insolvency or similar proceeding with respect to it or all or
substantially all of its property.

 

For purposes hereof, “Major Bank Subsidiary” means any subsidiary of the Company
that is a “major bank subsidiary” as that term is used in SR 92-37 (FIS)
promulgated by the Division of Banking Supervision and Regulation of the Federal
Reserve, and as such term may subsequently be defined or interpreted in any
rule, regulation, written interpretation or other public issuance of the Federal
Reserve.

 

For purposes hereof “Event of Default” means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                  an Acceleration Event of Default;

 

(b)                                 the Company defaults in the payment of any
interest upon any Notes, and the continuation of such default for a period of
thirty days; or

 

(c)                                  the Company defaults in the payment of all
or any part of the principal of (or premium, if any, on) any Notes as and when
the same shall become due and payable either at maturity, upon redemption, by
declaration of acceleration or otherwise; or

 

(d)                                 the Company defaults in the performance of,
or breaches, any of its covenants or agreements in the Notes (other than a
covenant or agreement a default in whose performance or whose breach is
elsewhere in this Note specifically dealt with), and continuance of such default
or breach for a period of 60 days after there has been given, by registered or
certified mail, to the Company by the holders of at least 25% in aggregate
principal amount of the outstanding Notes, a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder.

 

If there shall have occurred and be continuing any Event of Default, then the
Company shall not, and shall not allow any subsidiary of the Company to,
(x) declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any of the Company’s
capital stock or its

 

3

--------------------------------------------------------------------------------


 

subsidiaries’ capital stock (other than payments of dividends or distributions
to the Company) or make any guarantee payments with respect to the foregoing or
(y) make any payment of principal of or interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Company or any subsidiary
that rank pari passu in all respects with or junior in interest to the Notes
(other than, with respect to clauses (x) and (y) above: (1) repurchases,
redemptions or other acquisitions of shares of capital stock of the Company in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of capital
stock of the Company (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the applicable Event of Default, if any, (2) as a result of any exchange or
conversion of any class or series of the Company’s capital stock (or any capital
stock of a subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (3) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (4) any declaration of a dividend in connection with any
stockholders’ rights plan, or the issuance of rights, stock or other property
under any stockholders’ rights plan, or the redemption or repurchase of rights
pursuant thereto, or (5) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock and any
cash payments in lieu of fractional shares issued in connection therewith.

 

The Notes are issuable only in registered, certificated form without coupons and
in minimum denominations of $50,000.00 and any multiple of $1,000.00 in excess
thereof.  Subject to the provisions hereof, upon due presentment for
registration of transfer of any Note to the Company, the Company shall execute
and register and make available for delivery in the name of the transferee or
transferees a new Note for a like aggregate principal amount.  All Notes
presented for registration of transfer or for exchange or payment shall (if so
required by the Company) be duly endorsed by, or be accompanied by a written
instrument or instruments of transfer in form satisfactory to, the Company duly
executed by the holder or his attorney duly authorized in writing.  No service
charge shall be made for any exchange or registration of transfer of Notes, but
the Company may require payment of a sum sufficient to cover any tax, fee or
other governmental charge that may be imposed in connection therewith, provided
that nothing shall preclude the Company from requiring the posting of a bond in
connection with the replacement of a Note certificate which has been lost,
destroyed or stolen.

 

Prior to due presentment for registration of transfer of any Note, the Company,
any paying agent, any transfer agent and any Note registrar may deem the person
in whose name such Note shall be registered upon the Note register to be, and
may treat him as, the absolute owner of such Note (whether or not such Note
shall be overdue) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on such Note and for all other
purposes; and neither the Company nor any paying agent nor any transfer agent
nor any Note registrar shall be affected by any notice to the contrary.  All
such payments so made to any holder for the time being or upon his order shall
be valid, and, to the extent of the sum or sums so paid, effectual to satisfy
and discharge the liability for moneys payable upon any such Note.

 

No recourse for the payment of the principal of or premium, if any, or interest
on any Note, or for any claim based thereon or otherwise in respect thereof, and
no recourse under or upon any obligation, covenant or agreement of the Company
in any such Note, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, employee, officer
or director, as such, past, present or future, of the Company or of any
successor of the Company, either directly or through the Company or any
successor of the Company, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise, it
being expressly understood that all such liability is hereby expressly waived
and released as a condition of, and as a consideration for, the issue of the
Notes.

 

This Note is intended to meet the criteria for qualification of outstanding
principal as Tier 2 capital under the regulatory guidelines of the Federal
Reserve. The terms of this Note shall be interpreted in a manner to satisfy such
criteria.

 

THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MARYLAND WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this certificate.

 

 

EAGLE BANCORP, INC.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Schedule A

 

The initial principal amount of the obligation evidenced by the Note to which
this Schedule is attached is                            Dollars
($                ,000).  The notations in the following table evidence
decreases in the principal amount of the obligation evidenced by the Note.

 

Decrease in Principal

 

Principal after such
Decrease

 

Date

 

Signatures of Authorized Officer
of Company and Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------